                                                    Exhibit A
          Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 1 of 21
                                                     Joeming W. Dunn, M.D.                                           1 (1 - 4)
                                                        Page 1                                                      Page 3
 1        IN THE UNITED STATES DISTRICT COURT                        1   APPEARANCES CONTINUED:
           FOR THE WESTERN DISTRICT OF TEXAS
 2              AUSTIN DIVISION                                      2   ALSO PRESENT:
 3 RICHARD MEYER,        *                                           3     Richard Meyer
    Plaintiff, *                                                           Mark Waid (via telephone)
 4
   VS.         * CIVIL ACTION NO.
                                                                     4     Mark Zaid (via telephone)
 5              1:18-CV-00800-LY                                     5
   MARK WAID,         *
 6  Defendant.     * (Jury Demanded)                                 6
 7                                                                   7
 8                                                                   8
 9           VIDEOTAPED ORAL DEPOSITION                              9
10                  OF                                              10
11             JOEMING W. DUNN, M.D.                                11
12               MARCH 6, 2019                                      12
13                                                                  13
14                                                                  14
15         VIDEOTAPED ORAL DEPOSITION of JOEMING W.                 15
16 DUNN, M.D., produced as a witness on behalf of                   16
17 Plaintiff and duly sworn, was taken in the above-styled          17
18 and numbered cause on March 6, 2019, between the hours           18
19 of 12:20 p.m. and 4:08 p.m. before Shan Morris                   19
20 Blanchard, Certified Shorthand Reporter in and for the           20
21 State of Texas, reported by computerized stenotype               21
22 machine at the offices of Langley & Banack, Inc., 745            22
23 E. Mulberry, Suite 700, San Antonio, Texas 78212                 23
24 pursuant to Federal Rules and the provisions stated on           24
25 the record or attached hereto.                                   25
                                                           Page 2                                                   Page 4
 1                 APPEARANCES                                       1                 INDEX
                                                                                                      PAGE
 2                                                                   2    Stipulations                    1
 3   FOR THE PLAINTIFF:                                              3    Appearances                         2
 4     Mr. Daniel H. Byrne                                           4   JOEMING W. DUNN, M.D.
       Fritz, Byrne, Head & Gilstrap, PLLC
 5     221 W. 6th Street, Suite 960                                  5   EXAMINATION BY:
       Austin, Texas 78701
 6     Telephone: 512-476-2020                                       6      MR. BYRNE                           7
       Fax: 512-477-5264                                                    MR. PIERCE                         68
 7     Email: dbyrne@fbhg.law                                        7      MR. BYRNE                         116
 8   FOR THE DEFENDANT:                                              8    Reporter's Certificate              119
 9     Mr. Ryan Pierce                                               9
       Reeves & Brightwell, LLP
10     221 West Sixth Street, Suite 1000                            10
       Austin, Texas 78701
11     Telephone: 512-334-4500                                      11                  EXHIBITS
       Fax: 512-334-4492
12     Email: rpierce@reevesbrightwell.com                          12 NO.      DESCRIPTION                       PAGE
13   FOR THE WITNESS:                                               13   Ex. 11 Email string from Timothy Lim to
                                                                              Diversity & Comics, et al, dated
                                                                                                                      21
14     Mr. Otto S. Good                                             14        March 12, 2018
       Langley & Banack, Inc.
15     745 E. Mulberry, Suite 900                                   15   Ex. 12 Email string from Timothy Lim to      22
       San Antonio, Texas 78212                                               Diversity & Comics, et al, dated
16     Telephone: 210-736-6600                                      16        April 1, 2018
       Fax: 210-735-6889
17     Email: ogood@langleybanack.com                               17   Ex. 13 Email string from Diversity & Comics
                                                                              to Brian Denham, et al., dated
                                                                                                                       25
18   WITNESS:                                                       18        April 28, 2018
19     Joeming W. Dunn, M.D.                                        19   Ex. 14 Email string from Drake Harris to
                                                                              Diversity & Comics, et al., dated
                                                                                                                      25
20   CERTIFIED SHORTHAND REPORTER:                                  20        May 2, 2018
21     Shan Morris Blanchard                                        21   Ex. 15 Email string from Brian Denham to
                                                                              Diversity & Comics, dated May 9, 2018
                                                                                                                       28
22   VIDEOGRAPHER:                                                  22
                                                                         Ex. 16 Email string from Diversity & Comics   29
23     Lawrence Delgado                                             23        to Brian Denham dated May 9, 2018
24                                                                  24   Ex. 17 Printout from Antarctic Press website  33
25                                                                  25

                                                               Lexitas
          Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 2 of 21
                                                  Joeming W. Dunn, M.D.                                                          2 (5 - 8)
                                                     Page 5                                                                     Page 7
 1 EXHIBITS CONTINUED:                                               1           (The reading of introductions into the
 2 Ex. 18 Email string from Doug Dlin to Joe        37               2 record according to Rule 30(b)(5)(A) was waived by all
          Dunn, et al., dated May 11, 2018
 3                                                                   3 parties present.)
     Ex. 19 Email string from Joe Dunn to Joey         41
 4        Weltjens dated May 11, 2018                                4            THE VIDEOGRAPHER: We're on the record on
 5                                                                   5 March the 6th, 2019, at 12:20 p.m.
 6 Ex. 21 Media statement on Twitter              61                 6           JOEMING W. DUNN, M.D., the witness, being
 7 Ex. 22 Email from Joe Dunn to Brian Denham,              61       7 duly cautioned and sworn to tell the truth, the whole
          et al., dated May 11, 2018
 8                                                                   8 truth and nothing but the truth, testified as follows:
   Ex. 23 Screen shots of text message between              64
 9      Joe Dunn and Richard Meyer                                   9           (Time: 12:20 p.m.)
10 Ex. 24 Email string from Brian Denman to Joe          74         10                   EXAMINATION
          Dunn, et al., dated May 9, 2018
11                                                                  11 BY MR. BYRNE:
     Ex. 25 Email string from Brian Denham to Joe        76
12        Dunn, et al., dated May 9, 2018                           12     Q. Would you state your name for the record,
13 Ex. 26 Screen shot of Twitter posts by         78                13 please, sir?
          Diversity & Comics, dated May 9, 2018
14                                                                  14     A. My full name is Joeming Wolf Dunn, D-u-n-n.
     Ex. 27 Screen shot of Twitter post by      80
15        Diversity & Comics dated May 10, 2018                     15     Q. And do you go by Joe Dunn?
16                                                                  16     A. I go by Joe or Joeming depending on who my
17                                                                  17 friend are, I guess.
18 Ex. 29 Screen shot of Twitter post by          82                18     Q. Okay. Mr. Dunn, my name is Dan Byrne, and I'm
          Diversity & Comics dated May 11, 2018
19                                                                  19 representing Richard Myer in a lawsuit that I think
     Ex. 30 Email string from Brian Denham to Joe        83
20        Dunn, et al., dated May 10, 2018                          20 you're aware of that's been brought against Mark Waid,
21 Ex. 31 Email string from Doug Dlin to Brian      85              21 and I'm sitting here with Mr. Meyer to my right and
          Dehnam, et al., dated May 10, 2018
22                                                                  22 Mr. Waid's counsel, Ryan Pierce, is sitting across the
     Ex. 32 Email string from Doug Dlin to Joe      86
23        Dunn, et al., dated May 10, 2018                          23 table. All right?
24 Ex. 33 Email string from Joe Dunn to Jochen          94          24     A. Yes, sir.
          Weltjens dated May 11, 2018
25                                                                  25     Q. And you -- you and I haven't met or talked
                                                       Page 6                                                                   Page 8
 1 EXHIBITS CONTINUED:                                               1 before today; correct?
 2 Ex. 34 Email string from Joe Dunn to Jochen     96                2     A. No, sir.
          Weltjens dated May 11, 2018
 3                                                                   3     Q. Okay. We learned a little bit about your
     Ex. 35 Email string from Doug Dlin to Joe  101
 4        Dunn, et al., dated May 11, 2018                           4 business, Antarctic Press, this morning in the
 5   Ex. 36 Screen shot of Twitter post dated   103                  5 deposition of your -- your brother, Ben, but I'm going
          May 12, 2018
 6                                                                   6 to go over that a little bit just to -- to make sure
     Ex. 37 Screen shot of Twitter post by     107
 7        Antarctic Press                                            7 that you and he are -- are in agreement?
 8   Ex. 38 Screen shot of Twitter post by     108                   8           MR. PIERCE: And, Dan -- sorry -- same
          Antarctic Press
 9                                                                   9 agreements on objections?
     Ex. 39 Screen shot of social media posts    109
10        dated May 12, 2018                                        10           MR. BYRNE: Yes.
11   Ex. 40 Response to Subpoena to Produce        114              11           MR. PIERCE: Sorry. Go ahead.
12                                                                  12     Q. (BY MR. BYRNE) How long have you been
13                                                                  13 affiliated with Antarctic Press?
14             TIME USED BY ATTORNEYS                               14     A. Since 1989, around in that time.
15      ATTORNEY                TIME USED                           15     Q. Is that when you bought it from your brother?
16     Mr. Daniel H. Byrne   2 hours 0 minutes                      16     A. No, sir.
       Mr. Ryan Pierce     1 hour 13 minutes
17     Mr. Otto S. Good     0 hours 0 minutes                       17     Q. Okay. Tell me what happened in 1989.
18                                                                  18     A. My brother had a partner named Mark Ripley, and
19                                                                  19 they started Antarctic Press in '85, end of '84, and
20                                                                  20 Mark was supposed to be the financial partner and what
21                                                                  21 happened was Mark kind of stopped doing work for the
22                                                                  22 company and so my brother needed somebody to help with
23                                                                  23 the finance -- finances and, you know, paying the bills
24                                                                  24 and I was apt to do that, and so I helped him at that
25                                                                  25 point in time.

                                                                 Lexitas
          Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 3 of 21
                                                    Joeming W. Dunn, M.D.                                                   5 (17 - 20)
                                                      Page 17                                                               Page 19
 1    A. She's a freelance creator.                                 1    A. Yes, sir.
 2    Q. And what -- what does Joe White do?                        2    Q. And does Antarctic Press have an office
 3    A. He also is a freelance creator.                            3 presence here, a physical office?
 4    Q. And what does Austin Rogers do?                            4    A. Yes.
 5    A. Austin is a -- he used to -- or still does --              5    Q. And where is that located?
 6 I -- runs a publishing company called Guardian Knights           6    A. Currently, it's in -- the address is 4700 Timco
 7 and -- they're also here based in San Antonio and                7 West, Suite Number 100, San Antonio, Texas 78238.
 8 they're -- recently their editor-in-chief left and he            8    Q. And is -- has that been its place of business
 9 took over and we were trying to do some collaborations           9 throughout 2018 and 2019?
10 together and so his company kind of attached to our             10    A. Yes.
11 company.                                                        11    Q. Do you maintain an internet website for
12    Q. So at the time that you were deciding to                  12 Antarctic Press?
13 publish Jawbreakers, you were exploring collaboration           13    A. Yes.
14 opportunities with Guardian Knights?                            14    Q. And does that website show the physical
15    A. Correct.                                                  15 location of Antarctic Press as best you know?
16    Q. Who was the editor-in-chief for Antarctic Press           16    A. I -- I think so, yes.
17 back in the spring of 2018?                                     17    Q. You mentioned that you are -- you're not much
18    A. Jochen Weltjens.                                          18 of a person for being on the internet or using social
19    Q. And does he have a nickname that he goes by?              19 media. Did I hear that correctly?
20    A. He goes by Joey sometimes.                                20    A. Correct.
21    Q. Okay. I've seen references to Joey and --                 21    Q. Do you recall having any email exchanges with
22    A. Yes.                                                      22 either Richard Meyer or Mark Waid prior to the phone
23    Q. -- and I'm wondering --                                   23 conversation you recall having with Mr. Waid in May of
24    A. His full name is Jochen Weltjens, but we call             24 2018?
25 him "Joey" and "Joe." We have a lot of Joes at                  25    A. No.
                                                         Page 18                                                            Page 20
 1 Antarctic Press.                                                 1   Q. How about any communications via Twitter or
 2     Q. Well, at least you can distinguish between Joe            2 Facebook or other social media?
 3   and Joey when you're using nicknames; right?                   3   A. Not me personally.
 4     A. That's correct.                                           4   Q. Okay. Were you aware of any Twitter or
 5     Q. And do you recall about when you made the                 5 Facebook communications concerning Mr. Meyer or
 6   decision to publish Mr. Meyer's book Jawbreakers?              6 Mr. Waid prior to your conversation with Mr. Waid?
 7     A. Oh, I -- I -- I can't recall --                           7   A. I am aware of Brian communicating with
 8     Q. Okay.                                                     8 Mr. Meyer via Twitter sometimes, but me directly, no.
 9     A. -- exact date, no.                                        9   Q. And is that something you know secondhand
10     Q. We'll get to some exhibits in a minute that              10 because you were told about it by Brian?
11   might help you pin that down.                                 11   A. Correct.
12     A. Right.                                                   12   Q. Back to the meeting where the decision was made
13     Q. Has Antarctic Press always been based in San             13 to publish Jawbreakers. Was there any discussion about
14   Antonio, Texas?                                               14 whether Jawbreakers would be a particularly good seller
15     A. Yes, sir.                                                15 for Antarctic Press?
16     Q. And have you lived in San Antonio throughout             16          MR. PIERCE: Object to form.
17   the -- the period when you graduated from medical             17   A. At the time when we discussed Jawbreakers,
18   school and today?                                             18 Brian had mentioned that Mr. Meyer had a large number
19     A. No, I did my residency in Dallas for three               19 of followers on YouTube, and I was thinking
20   years.                                                        20 that because he had a large number of followers, it was
21     Q. Okay. And so when did you move back to San               21 possible that he could translate that to some sales.
22   Antonio?                                                      22   Q. (BY MR. BYRE) Was -- was the -- was the group
23     A. '95, 1995.                                               23 that was discussing the decision to publish excited
24     Q. So you've been in San Antonio continuously               24 about the prospects for successful sales from this
25   since 1995; correct?                                          25 decision?

                                                              Lexitas
           Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 4 of 21
                                                        Joeming W. Dunn, M.D.                                                  6 (21 - 24)
                                                          Page 21                                                              Page 23
 1            MR. PIERCE: Object to form.                              1    A. This is an email between Brian and Timothy Lim
 2    A. I believe it was a -- I didn't think it was any               2 in regards to suggestions for Mr. Meyer's Kickstarter.
 3 more unusual than any other submission.                             3    Q. And what is your understanding of Kickstarter
 4    Q. (BY MR. BYRNE) Okay. Does Antarctic Press                     4 and how it works in the comics business, just
 5 have a sort of philosophy about a willingness to                    5 generally?
 6 publish potentially controversial work?                             6    A. Well, Kickstarter, in my opinion, it was a
 7            MR. PIERCE: Object to form.                              7 platform to help kick start projects, just like the
 8    A. Our philosophy is to support creators, and so                 8 namesake, and it is used to generate funds to help
 9 we -- if we like it we, you know, publish it.                       9 whatever project a person has. In the comic book
10    Q. (BY MR. BYRNE) Okay. Do you have a policy or                 10 industry, it has become a way to finance a lot of
11 philosophy about distinguishing between creators and               11 projects that people want to publish. So I don't know.
12 the creator's work?                                                12 It's -- has changed a little bit in that regard, but in
13            MR. PIERCE: Object, form.                               13 my opinion Kickstarter is -- meant what it was supposed
14    A. No.                                                          14 to be, a kick start.
15            MR. BYRNE: Okay. I think we're going to                 15    Q. Is there a -- isn't there another platform
16 need some more.                                                    16 that's also used for raising money for comic book
17          (Deposition Exhibit 11 marked.)                           17 projects?
18    Q. (BY MR. BYRNE) Let me hand you what's been                   18    A. Yes, the other main one is a platform called
19 marked as exhibit -- Deposition Exhibit Number 11.                 19 Indiegogo, I think.
20 This is a -- an email string that looks like it is all             20    Q. Okay. Do you know whether Mr. Meyer's book,
21 dated March 12th, 2018. Do you -- is this -- the Brian             21 Jawbreaker, was being launched through either of those
22 Denham in this string the Brian Denham that you                    22 platforms?
23 testified is an independent contractor associated with             23    A. I -- I recall that -- I think it was launched
24 Antarctic Press?                                                   24 through Indiegogo.
25    A. Correct.                                                     25    Q. Okay. Did the -- do the -- do the two -- two
                                                            Page 22                                                            Page 24
 1    Q. Okay. Does this refresh your recollection                     1 platforms work in similar ways?
 2 about the timing of Antarctic's decision to publish                 2    A. I think there is some differences in how they
 3 Mr. Meyer's Jawbreaker comic?                                       3 receive the money, but I think, in essence, yes.
 4    A. It says, "March 12th, 2018," and that sounds                  4    Q. Okay. And is the -- is it typical, ordinary
 5 about right.                                                        5 course of business for Antarctic's editors, like
 6    Q. Okay. Now, at this point, had the decision                    6 Mr. Denham, to offer tips about how to -- how to manage
 7 been made to go ahead and publish or did that actual                7 projects as set forth in this email?
 8 decision get made at a later date? Do you know?                     8    A. We have had experience with Kickstarter and --
 9    A. When -- whenever a -- Brian or one of my                      9 and so we have some suggestions always for creators
10 editors makes a suggestion for a book and they think               10 that may want to launch some projects through
11 that it's viable, then I usually do not put it -- much             11 Kickstarter, and so these look like some of the
12 barriers to -- for publication.                                    12 suggestions that we make to creators.
13    Q. Okay. So -- so as best you can recall, the                   13    Q. So this is a -- this is a normal type of
14 decision to proceed with publishing was a go as of                 14 communication --
15 March 12th of 2018; is that fair?                                  15    A. Yes.
16            MR. PIERCE: Object, form.                               16    Q. -- that -- that you offer your -- your
17    A. Correct, yes.                                                17 contributors?
18          (Deposition Exhibit 12 marked.)                           18    A. Yes.
19    Q. (BY MR. BYRNE) Mr. Dunn, I'm handing you                     19    Q. And I gather this is the kind of communication
20 what's been marked as exhibit -- Deposition Exhibit 12.            20 that you would normally expect to see a few weeks after
21 Is this another email exchange in April of 2018                    21 a decision is made to -- to go ahead -- go ahead with
22 involving Brian Denham concerning the Jawbreaker                   22 publishing or is that not case?
23 publication by Antarctic Press?                                    23           MR. PIERCE: Object -- object to form.
24    A. Okay.                                                        24    A. Can you restate that question again, please?
25    Q. Is that what it is?                                          25    Q. (BY MR. BYRNE) Is the normal sequence once a
                                                                 Lexitas
           Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 5 of 21
                                                          Joeming W. Dunn, M.D.                                                    7 (25 - 28)
                                                            Page 25                                                                Page 27
 1 decision is made to within a few weeks offer tips like               1 posted.
 2 those set forth in Deposition Exhibit 12 to your                     2    Q. And -- and you -- you ultimately control what
 3 contributors?                                                        3 gets said when you choose to exercise that control; is
 4            MR. PIERCE: Object, form.                                 4 that fair?
 5    A. If a creator asks us for Kickstarter or                        5              MR. PIERCE: Object to form.
 6 Indiegogo tips, we do offer it to them.                              6    A. Correct -- oh -- correct.
 7          (Deposition Exhibit 13 marked.)                             7    Q. (BY MR. BYRNE) Did you have any problem with
 8    Q. (BY MR. BYRNE) Let me hand you what's been                     8 this announcement decision made by Brian as reflected
 9 marked as Deposition Exhibit 13, which is another email              9 in Exh bit 8?
10 exchange involving Brian Denham concerning the                      10    A. No.
11 Jawbreakers publication. Have you seen this before?                 11    Q. Okay. Prior to -- and I believe that's
12    A. I have not seen this email exchange.                          12 May 8th?
13    Q. Okay. So when Mr. Denham says on Sunday,                      13    A. May 9th.
14 April 29th, 2018, in this email that, "It is a firm yes             14    Q. May 9th. So prior to May 9th of 2018, had you
15 that we'll publish Jawbreakers," is that an accurate                15 become aware of any negativity or controversy
16 statement of Antarctic Press's position as of that                  16 surrounding either Mr. Meyer or the decision by
17 date?                                                               17 Antarctic Press to publish his comic book?
18            MR. PIERCE: Object, form.                                18    A. No.
19    A. Yes.                                                          19    Q. And when did you first become aware of any such
20          (Deposition Exhibit 14 marked.)                            20 negativity, if you can recall?
21    Q. (BY MR. BYRNE) I've handed you what's been                    21    A. The first time I remember -- I don't remember
22 marked as Deposition Exhibit 14, which is another                   22 the exact date, but after the -- shortly after the
23 series of emails involving Mr. Denham dated May 2nd,                23 announcement, there was something that came up with a
24 2018. Do you recall seeing this back prior to today?                24 Facebook group which were made by a bunch of comic book
25    A. No.                                                           25 retailers.
                                                             Page 26                                                               Page 28
 1    Q. Okay. Does the -- do the exchanges here                        1    Q. And was this a group of retailers that was
 2 between Mr. Denham, Mr. Meyer at Diversity & Comics,                 2 organizing a boycott of sorts?
 3 and Mr. Harris, are they typical, ordinary course of                 3    A. My understanding was it was a group of
 4 business types of exchanges that you see in your                     4 retail -- comic book retailers that were going boycott
 5 business when moving toward publication of a comic                   5 Antarctic Press.
 6 book?                                                                6    Q. Okay. When you heard about that, did you
 7            MR. PIERCE: Object to form.                               7 decide immediately to reverse your decision to publ --
 8    A. Yes.                                                           8 publish Jawbreakers?
 9    Q. (BY MR. BYRNE) So as of May 2nd, 2018, was --                  9              MR. PIERCE: Object to form.
10 was it still the position of Antarctic Press that it                10    A. No.
11 would proceed with publishing the Jawbreakers comic?                11           (Deposition Exhibit 15 marked.)
12    A. Correct.                                                      12    Q. (BY MR. BYRNE) I hand you what's been marked
13    Q. I hand you what was previously marked as                      13 as Deposition Exhibit 15. Have you seen this email
14 Deposition Exhibit Number 8. Is that a posting that                 14 string before today?
15 was authorized by you to formally announce the decision             15    A. No.
16 to publish Mr. Meyer's comic, Jawbreakers?                          16    Q. Did you have internal discussions with your
17    A. Brian is in charge of our Twitter account and I               17 team, your staff, about the boycott threat?
18 don't -- he doesn't clear things with me before he                  18    A. Yes.
19 posts on Twitter, but, yeah, I mean, I typically trust              19    Q. And why did that boycott threat not prompt you
20 him on posting what we talk about in the meetings.                  20 to immediately reverse your decision?
21    Q. Okay. Do you sometimes give specific                          21    A. As in most things that I do in making
22 instructions about what will and what will not been                 22 decisions, I like to get all the information possible.
23 said on behalf of Antarctic Press?                                  23    Q. Okay. In Exhibit 15, there's a line there from
24    A. Typically, no. However, in some circumstances                 24 Mr. Denham dated May 9th where he says, "That just
25 when the need arises, we discuss what needs to be                   25 shows me we're doing the right thing standing with

                                                                  Lexitas
          Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 6 of 21
                                                        Joeming W. Dunn, M.D.                                               8 (29 - 32)
                                                          Page 29                                                           Page 31
 1 you." Do you see that, the very top paragraph?                     1 personally attended, probably around three a year.
 2    A. Okay.                                                        2   Q. Okay. Are they typically located in Texas or
 3    Q. Did -- did you at that time share -- share that              3 at various locations around the country?
 4 sentiment expressed by Mr. Denham?                                 4   A. The ones I've attended are in Texas.
 5           MR. PIERCE: Object, form.                                5   Q. And had you ever seen Mr. Waid -- Mark Waid
 6    A. I can't -- I mean, I can't speak for what Brian              6 present at any of those conventions?
 7 was thinking at the time when he spoke about that.                 7   A. No.
 8    Q. (BY MR. BYRE) I was asking whether you also                  8   Q. Where -- did you ever attend any conventions
 9 thought that you were doing -- your company was doing              9 where he was in attendance, to your knowledge?
10 the right thing by standing with Mr. Meyer --                     10   A. I'm sure I've attended some conventions that he
11    A. I think --                                                  11 was in attendance.
12           MR. PIERCE: Object, form.                               12   Q. Okay. Does Antarctic Press do something to
13    Q. (BY MR. BYRNE) -- at the time?                              13 create a presence at -- at these conventions? Does it
14    A. I think at the time I believe that -- that we               14 have a booth or do any advertising?
15 believed that publishing was the right thing to do.               15   A. Yes.
16    Q. So was your company at that time pressing on                16   Q. What -- what is the normal activity that
17 with the -- the process of preparing the comic for                17 Antarctic Press takes -- takes at -- at the comic
18 eventual publication?                                             18 conventions you're familiar with?
19    A. I think at the time when we -- I first heard of             19   A. We usually set up as a booth.
20 the Facebook group, that I wanted to gather everybody             20   Q. Okay. And how would attendees at conventions
21 and get information about this project.                           21 come to know -- what -- what would they learn about
22          (Deposition Exhibit 16 marked.)                          22 Antarctic Press in the course of seeing a booth for
23    Q. (BY MR. BYRNE) I hand you what's been marked                23 you?
24 Exhibit 16 to your deposition. It looks like an                   24           MR. PIERCE: Object to form.
25 exchange between Mr. Meyer and Mr. Denham later in the            25   A. Typically, at a booth that we attend --
                                                           Page 30                                                              Page 32
 1 morning of May 9th which suggests that the -- the                  1   Q. (BY MR. BYRE) Let -- let me -- let me rephrase
 2 process of preparing the book for publication                      2 that question. What -- what is it that you attempt to
 3 continued. Is that a far interpretation of this                    3 convey about your company by setting up a booth to the
 4 exchange?                                                          4 people attending these conventions?
 5    A. Yes.                                                         5   A. Typically, when we set up at conventions, we
 6           MR. PIERCE: Hey, Dan, when you get to a                  6 try to reach the audience that attends the conventions
 7 good place, can we take a bathroom break? No -- no                 7 that may be comic book fans in hopes to obtaining new
 8 rush. Just --                                                      8 fans.
 9           MR. BYRNE: I guess this is as good a                     9   Q. New customers?
10 time as any. Let's go off the record.                             10   A. New customers, yes.
11           MR. PIERCE: Thank you.                                  11   Q. And what is it that you convey about yourself
12           THE VIDEOGRAPHER: Going off the record                  12 in order to attempt to create new customers?
13 at 1:05 p.m.                                                      13   A. We typically sell the books that we published
14          (Recess taken 1:05 p.m. to 1:11 p.m.)                    14 during that period of time, and if possible, to have
15           THE VIDEOGRAPHER: Back on the record at                 15 creators attend our booth to meet with the fans and
16 1:12 p.m.                                                         16 potential customers.
17 BY MR. BYRNE:                                                     17   Q. Do you convey that you're a -- a -- a
18    Q. Mr. Dunn earlier I think you testified that you             18 Texas-based publisher in the course of these
19 attended various comic-related conventions over the               19 promotions?
20 years?                                                            20          MR. PIERCE: Object to form.
21    A. Yes.                                                        21   A. Typically not.
22    Q. How many on average per year do you -- have you             22   Q. (BY MR. BYRE) Okay. Do you -- do you have a
23 typically attended, say, over the last five or ten                23 sign up that identifies you as based in San Antonio?
24 years?                                                            24   A. No.
25    A. Over the last five or ten years as a -- me                  25   Q. Do you believe that folks know where you're --

                                                                Lexitas
          Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 7 of 21
                                                       Joeming W. Dunn, M.D.                                                   10 (37 - 40)
                                                         Page 37                                                                Page 39
 1 proceed with publication of Jawbreakers?                           1 announcement, there was the -- we started getting the
 2           MR. PIERCE: Object to form.                              2 response to the announcement and the response to the
 3    A. I believe -- my recollection of the time right               3 announcement was -- came very fast and a lot of things
 4 before I talked to Mr. Waid, I was being inundated with            4 came in at the same time, and -- and then I think -- I
 5 information and I was, you know, trying to organize all            5 believe Doug received, you know, a multitude of calls
 6 my thoughts in my head. And so I don't think a final               6 and -- at the office in regards to it, and so I think
 7 decision had been made, but there was quite a few                  7 he was curious to know how to respond and -- and that's
 8 things in my head at that point in time.                           8 when I started getting more involved I guess on that
 9          (Deposition Exhibit 18 marked.)                           9 aspect of it.
10    Q. (BY MR. BYRNE) Let me hand you what I've                    10    Q. And did you agree initially with Brian's advice
11 marked as Exhibit 18 to your deposition. And I think,             11 that the inquiries should be ignored?
12 Mr. Dunn, it kind of starts chronologically on the --             12           MR. PIERCE: Object to form.
13 at the end and works its way up.                                  13    A. I believe that that was discussed with -- with
14    A. Uh-huh. Okay.                                               14 Brian and I think that I agreed with that, not to
15    Q. Is this a series of internal email exchanges                15 respond.
16 between you and other members of the Antarctic Press              16    Q. (BY MR. BYRNE) Did you learn that there was
17 team occurring between May 9th and May 11th of 2018?              17 both negative and positive social media activity
18    A. Correct.                                                    18 concerning your decision?
19    Q. And is Doug Dlin's -- it's D-l-i-n; right?                  19    A. Yes.
20    A. Correct.                                                    20    Q. Okay. Were you trying to evaluate whether
21    Q. Is -- is Doug Dlin's email address the one that             21 the -- the negative outweighed the positive?
22 apcog1?                                                           22           MR. PIERCE: Object to form.
23    A. That's correct.                                             23    A. I think I was -- at the time, I was thinking
24    Q. Okay. And just to identify the participants in              24 what exactly -- what transpired to create such a
25 these exchanges, "mzajza" refers to who?                          25 passionate response on both sides of the equation and I
                                                           Page 38                                                              Page 40
 1    A. Joey Weltjens, Jochen Weltjens.                              1 wanted to get information about all that.
 2    Q. Okay. And is Brian Denham cleverly named                     2    Q. (BY MR. BYRNE) Okay. On the very first page
 3 briandenham@gmail?                                                 3 of Exhibit 18, there's an entry there coming from
 4    A. Correct.                                                     4 jdunn@antarcticpress. That's you; correct?
 5    Q. And who is twilightTXmail?                                   5    A. Correct.
 6    A. That is Joe White.                                           6    Q. And so on Thursday evening at 9:48 p.m. you
 7    Q. And David Hutchison uses his real name at                    7 told your team what about responding to inquiries and
 8 Yahoo; correct?                                                    8 emails?
 9    A. Correct.                                                     9    A. I think at that point in time I was surprised
10    Q. All right. Starting on -- on May 9th at the                 10 about the response on both sides of the equation and --
11 very end of this string, who raises the question about            11 and to keep -- I -- I -- I believe that I decided to
12 thoughts on a response? Who is "apcog" again?                     12 say not to respond to anything, and the reasoning
13    A. I think at the time --                                      13 behind that was to not fuel any fires. And I believe
14    Q. That was Doug; right?                                       14 that if we had said -- you know, anything that could be
15    A. Correct.                                                    15 said could be misconstrued, so I decided let's not say
16    Q. And then on the -- the third page in you have               16 anything so that there's no -- there's no
17 Brian Denham responding to Doug's inquiry about                   17 miscommunication because of the fact that -- how things
18 ignoring the response. Do you see that?                           18 sometimes at the internet -- you know, we -- you know,
19    A. Correct. I see that on May 9th.                             19 so that's -- I think that's the reasoning behind it.
20    Q. Okay. And was Brian at the time telling you                 20    Q. Did -- did you use the term "radio silence"?
21 that you had generated a lot of fans on Twitter by your           21    A. Correct.
22 announcement?                                                     22    Q. Okay. So you told your team to be radio silent
23    A. I believe --                                                23 in either direction on this?
24    Q. It's toward the bottom of the third page.                   24    A. Correct.
25    A. I believe at the time when -- after the                     25           MR. PIERCE: Object to form.

                                                                Lexitas
          Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 8 of 21
                                                       Joeming W. Dunn, M.D.                                               11 (41 - 44)
                                                         Page 41                                                            Page 43
 1    Q. (BY MR. BYRNE) So during the following day,               1 they put -- they were put into a no-win situation, but
 2 Friday the 11th, did you continue to gather information         2 one student that was able to beat the Kobayashi Maru,
 3 or did you tune out?                                            3 which was Captain Kirk, and so I felt like this was a
 4    A. Among the people that -- you know, that were              4 no-win situation for our -- our company.
 5 closest to me in the -- and I think at the time my              5    Q. Did you -- did you have the Captain Kirk
 6 brother came to visit -- I had -- was still gathering           6 solution fashioned yet?
 7 information and I had gotten some information that, you         7           MR. PIERCE: Object to form.
 8 know, I wanted clarified and I wanted to -- and from            8    A. No.
 9 that perspective, I think that I -- you know, I removed         9    Q. (BY MR. BYRNE) You make reference to social
10 myself from any social media or internet because I knew        10 media pressure. Was that social media pressure coming
11 how things were -- people were responding according to         11 in both direction?
12 other people, and so then at that point in time, I             12           MR. PIERCE: Object to form.
13 just -- still gathering my thoughts about this whole           13    A. Yes.
14 situation.                                                     14    Q. (BY MR. BYRNE) Now, in the -- in the second
15    Q. Okay. At that time, did you understand that              15 paragraph you make a reference to, "I'm going to rant
16 you had made a commitment to Mr. Meyer to publish his          16 not to each of you personally, but to everyone who has
17 comic?                                                         17 put us in this situation." Was this -- was this being
18           MR. PIERCE: Object to form.                          18 circulated beyond just Joey?
19    A. Yes.                                                     19    A. No, it was just between me and Joey.
20          (Deposition Exhibit 19 marked.)                       20    Q. Obviously, you use a -- a lot of powerful
21    Q. (BY MR. BYRNE) I hand you what's been marked a           21 language here, Mr. Dunn, and I don't need to go through
22 Exhibit 19 to your deposition. This is an email string         22 it with you line by line. By the end of this email,
23 that starts with something to you from Joey at about           23 are you still, at least at this point, standing by your
24 3:00 o'clock in the afternoon on Friday, May 11th, to          24 decision to proceed with the publication?
25 which you respond at 4:38 p.m. on Friday, May 11th.            25           MR. PIERCE: Object to form.
                                                        Page 42                                                                Page 44
 1    A. Correct.                                                  1    A. I -- I think at -- by the end of this rant that
 2    Q. Do you see that?                                          2 I did in this email, I had felt that my emotional
 3    A. Yes, sir.                                                 3 status had been drained and I felt like I didn't want
 4    Q. And this is just you responding directly to               4 to continue down that pathway.
 5 Joey; correct?                                                  5            MR. WAID: Yes.
 6    A. Correct.                                                  6            MR. BYRNE: Let's go off the record.
 7    Q. There's some -- some aspects of your lengthy              7            THE VIDEOGRAPHER: Off the record at
 8 email here that seem to be infused with some emotion.           8 1:42 p.m.
 9    A. Correct.                                                  9          (Recess taken 1:42 p.m. to 1:52 p.m.)
10    Q. Were you feeling that emotion toward Joey or             10            THE VIDEOGRAPHER: Back on the record at
11 toward the situation or both?                                  11 1:52 p.m.
12    A. I think my emotion was mostly to the situation.          12 BY MR. BYRNE:
13    Q. And -- and it's fair to say that Joey was                13    Q. Mr. Dunn, before we went on the break we were
14 expressing discomfort with continuing with your                14 talking about Exhibit 19, which is the email you sent
15 decision to proceed with Jawbreakers publication?              15 at 4:38 p.m. on Friday, May 11th, last year. To put
16    A. I think that at the time, yes, because of the            16 this email in context, was this email written after you
17 information we had gathered.                                   17 had received the message that Mr. Waid wanted you to
18    Q. And you start out by making reference to the             18 call him back?
19 Kobayashi Maru of comic books, no-win situation. What          19    A. I think so.
20 is that a reference to?                                        20    Q. But was it written before you actually spoke to
21    A. There's a movie, Star Trek II, the Wrath of              21 Mr. Waid?
22 Khan, and in that movie the Kobayashi Maru is an               22    A. I think so.
23 introduction -- it was introduced at that time and             23    Q. And what was the reaction around your office
24 basically it was a test for -- if you're familiar with         24 when Mr. Waid left his message, that you recall?
25 the Star Trek it is a test for Star fleet cadets that          25    A. At the time, Mr. Waid called the office, the --
                                                              Lexitas
           Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 9 of 21
                                                       Joeming W. Dunn, M.D.                                                  12 (45 - 48)
                                                         Page 45                                                               Page 47
 1 most of the people that work or do work for me do not               1 to Antarctic Press proceeding with the publication?
 2 work at the office, and so I think that at the time                 2            MR. PIERCE: Object to form.
 3 Doug was the only one at the office and he just relayed             3    A. I was aware that he was opposed to Jawbreakers.
 4 the message to -- I think to all of us at that time.                4    Q. (BY MR. BYRNE) And even before you talked to
 5    Q. Because Mr. Waid is kind of a big deal in the                 5 Mr. Waid you'd be -- you'd be getting -- you -- you
 6 comics industry, isn't he?                                          6 were aware of pressure from some segments of the
 7            MR. PIERCE: Object, form.                                7 industry to try to persuade you on behalf of arctic --
 8    A. I believe so.                                                 8 Antarctic Press to change your publication decision;
 9    Q. (BY MR. BYRNE) You recognized his name when                   9 correct?
10 the message was left; right?                                       10            MR. PIERCE: Object to form.
11    A. Yes.                                                         11    A. Correct.
12    Q. And reading this -- this email you -- you make               12    Q. (BY MR. BYRNE) In the last paragraph of your
13 some comments in what you call your rant about                     13 email, you -- you say a couple of times, "Even if we
14 distinguish between the art and the artist?                        14 decide to publish the book," and then a few lines later
15    A. Correct.                                                     15 you say, "If we publish the book." Would -- would it
16    Q. Is that something that Antarctic Press tried to              16 be fair to say that you -- you were still considering
17 do in making its publication decisions?                            17 possibly proceeding with publication at the time you
18    A. Correct.                                                     18 wrote those words?
19    Q. There is a reference in here to the credo of                 19            MR. PIERCE: Object to form.
20 the company being somehow related to creator of rights.            20    A. I believe that I was thinking was --
21    A. Correct.                                                     21    Q. (BY MR. BYRE) Let -- let me come at it -- let
22    Q. Is that --                                                   22 me ask you a different question. Did the information
23    A. We believe in -- the original creation of                    23 you gathered and the pressure you were getting from
24 Antarctic Press was for creator rights to have                     24 certain segments of the industry via social media
25 opportunity for creators to publish their books,                   25 prompt you to consider reversing your decision to
                                                            Page 46                                                              Page 48
 1 maintain their rights to their book with no strings                 1 publish as of the time you wrote this email?
 2 attached.                                                           2    A. I believe I was extremely upset with the
 3    Q. Was that a factor that weighed in favor of your               3 situation that we were in and the time and effort and
 4 decision to publish Jawbreakers --                                  4 the -- that was going into it, and I believe that --
 5            MR. PIERCE: Object to form.                              5 that in conjunction with many factors was going through
 6    Q. (BY MR. BYRNE) -- initially?                                  6 my mind. I mean, I -- I'll embellish and say that I
 7    A. I believe that the reason for Jawbreakers, at                 7 don't like being pushed around, but I also understand
 8 least in my mind, was that he had a following.                      8 the reality of the world.
 9    Q. And that was because his following translated                 9    Q. Did you have a sense at the time you wrote this
10 into potential financial -- positive financial outcome             10 email at 4:38 on the afternoon of May 11th that you
11 for Antarctic Press; correct?                                      11 were being bullied?
12    A. Correct.                                                     12            MR. PIERCE: Object to form.
13    Q. Was -- was also was -- another factor in the                 13    A. I believe that I was unduly influenced by a lot
14 decision the company's history of supporting creator               14 of factors.
15 rights?                                                            15    Q. (BY MR. BYRNE) In all caps in the very last
16            MR. PIERCE: Object, form.                               16 paragraph you -- you capitalize the phrase "more
17    A. Correct.                                                     17 bullying." Was that referring to bullying that you
18    Q. (BY MR. BYRNE) You knew that when you returned               18 felt was being directed toward you or your company?
19 Mr. Waid's call he was going to be on the side of -- of            19    A. Yes.
20 trying to dissuade you from publishing Jawbreakers;                20    Q. And was that bullying that originated from
21 correct?                                                           21 those in the industry who were disappointed to hear of
22            MR. PIERCE: Object to form.                             22 your decision to publish Jawbreakers?
23    A. Yes.                                                         23            MR. PIERCE: Object to form.
24    Q. (BY MR. BYRNE) Did you know before you                       24    A. I believe that -- I mean, it's hard for me to
25 returned Mr. Waid's call that he -- he would be opposed            25 know exactly -- you know, I mean, we had been inundated

                                                                 Lexitas
         Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 10 of 21
                                                      Joeming W. Dunn, M.D.                                              13 (49 - 52)
                                                        Page 49                                                           Page 51
 1 with a lot of messages, and so -- but I suspect it was             1          (Deposition Exhibit 20 marked.)
 2 for people that were in the industry or familiar with              2   Q. (BY MR. BYRNE) Okay. Let me hand you what
 3 the industry.                                                      3 I've marked as Exhibit 20 to your deposition.
 4    Q. And from people who you understood to be                     4   A. Okay.
 5 opposed to your decision to publish?                               5   Q. And just -- there's one entry highlighted that
 6           MR. PIERCE: Object to form.                              6 I think came to us highlighted.
 7    A. Correct.                                                     7   A. Uh-huh.
 8    Q. (BY MR. BYRNE) At the very end -- well, let me               8   Q. Is that highlighted phone record from your
 9 ask -- go back to the other question I have. Do you                9 cellphone?
10 acknowledge that your words here suggest that you had             10   A. Yes.
11 not yet finalized a decision not to proceed with                  11   Q. And is that the call to Mr. Mark Waid on
12 publication because of the various references to the              12 May 11th, 2018, that's highlighted?
13 possibility of doing so, but with your names                      13   A. Correct.
14 disassociated?                                                    14   Q. And when did it say it start, 4:48 p.m.?
15           MR. PIERCE: Object to form.                             15   A. 4:48, correct.
16    A. I don't think I had made a final decision at                16   Q. And it ended 27 minutes later?
17 this point in time.                                               17   A. Correct.
18    Q. (BY MR. BYRE) Okay. And at the very end you                 18   Q. Okay. So going back to Exhibit 19, you called
19 say -- you make reference to losing a friend close to             19 Mr. Waid back 10 minutes after sending this email to
20 family that -- that pissed you off. Who is that                   20 Joey; correct?
21 person?                                                           21   A. Yes, I guess so.
22    A. I think it was Joey.                                        22   Q. And 27 minutes after 4:48 p.m. would have been
23    Q. It was Joey?                                                23 what time, 5:35?
24    A. Yes.                                                        24   A. Approximately.
25    Q. Okay. Because you -- you felt that -- your                  25   Q. And the very first text message you have here
                                                           Page 50                                                         Page 52
 1 relationship with Joey at this time was such that he               1 on Exhibit 7 is 16 minutes later; --
 2 was close to your family?                                          2   A. Correct.
 3    A. Correct.                                                     3   Q. -- correct? So are you telling -- are you
 4    Q. And you were worried that if you stuck with                  4 thanking Mr. Waid for talking to you that afternoon in
 5 your decision to publish that that might alienate Joey?            5 this text?
 6    A. Among other things, yes.                                     6   A. Like I said, I don't think so actually. I
 7    Q. Turn to Exhibit 7 in this deposition binder, if              7 think I was talking to somebody else.
 8 you can. First of all, just let me ask you to                      8   Q. Who -- who else did you talk to that afternoon
 9 generally confirm that this is a series of text                    9 about the --
10 messages between your cellphone and that of Mr. Mark              10   A. I talked to a multitude of people -- or texted
11 Waid that took place between -- well in May of 2018.              11 a lot of people, and I think -- like one of the people
12    A. Okay. I do remember this actually.                          12 was Timothy Lim, who was at the time friends with or --
13    Q. So is that, in fact, a series of text messages              13 I'm guessing still with -- friends with Mr. Meyer, and
14 between you and Mr. Waid from May of '18?                         14 my brother.
15    A. Yes, but I am going to -- I'm going to make a               15   Q. Your -- your brother --
16 clarification. I was texting and responding to a lot              16   A. Well, my brother was there so I -- I guess I
17 of people and I actually am not -- I thought this was             17 was talking to him at my -- at my house, but I remember
18 somebody else when I was texting some of these                    18 talking to a whole bunch of different people, texting a
19 messages, I think. And so I can't remember who I was              19 whole bunch of people, and I may have been confused
20 talking to at the time, but there was a whole bunch of            20 about who I was texting at the time.
21 texts that I was responding to -- to a variety of                 21   Q. Okay. You were at your house that afternoon?
22 people and I don't think I was aware that this was Mark           22   A. Correct.
23 Waid until later on, and -- and then on -- on these               23   Q. Do you have a landline?
24 series of texts when I realized it was Mark, I said               24   A. I do.
25 that I'm not commenting anymore.                                  25   Q. Do you have phone records for your landline?
                                                                Lexitas
                  Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 11 of 21




          Antarctic Press I Comics And Chili                           /
                                                                            FoIIov        )
          (71',




It's official! We're publishing JAWBREAKERS in
September! It will be different than the
graphic novel offered on Indiegogo. We'll
have a different cover.
8:14 PM - 9 May 2018


331 Retweets 1,096 Likes


0   163            U    331    Q 1.1K       EJ




                                                                                     EXHIBIT

                                                                            Ii
8/26/2018           Case 1:18-cv-00800-LY Document 23-1
                                                GmaiI         Filed 04/12/19
                                                      - Fwd: JAWBREAKERS 2   Page 12 of 21


  NI GmaiI                                                                    Diversity & Comics <diversityandcomicsg mail. com>



  Fwd: JAWBREAKERS 2
  I message

  Timothy Lim <ninjaink@gmail.com>                                                                             Man, Mar 12, 2018 at 11:40 PM
  To: Diversity & Comics <diversityandcomics©gmail.com>


             Forwarded message
     From: Brian Denham <briandenham©gmail.com>
     Date: Mon, Mar 12, 2018 at 11:04 PM
     Subject: Re: JAWBREAKERS 2
     To: Timothy Lim <ninjaink@gmail.com>


    He can email me. He said not to follow him on Twitter so I'm not sure he can send direct messages there.

     Jon Malin is a good get. It should be a fun project.

     On Man, Mar 12, 2018 at 10:54 PM, Timothy Lim <ninjainkgmaii.com> wrote:
      Awesome! I'm sure hell love hearing that, if he has any questions, can he PM you on Twitter or e-mail you?

       The fact that he's getting Jon Malin on it will be the big selling point. Both of them combined have a substantial
       following, plus their YouTube presence reaches at least 50,000 people.

       On Mon, Mar 12, 2018 at 10:22 PM, Brian Denham <briandenhamgmail.com> wrote:
        Hi Tim,

            Great news! Antarctic is interested in publishing the Jawbreaker comic.

         Antarctic is there as a publisher to Richard in any capacity he needs us. We don't force an agenda and we are
         welcome to all creators.

         K1CKSTARTER-
         There is concern that money would be raised for the Kickstarter project before the art is finished.

         If the art can be completed before raising money for the printing/publishing that would be preferable.

         It was suggested that the Kickstarter would probably do better in Richards hands working as an individual than from
         us as a company, but it's something that can be discussed. We've run over 20 successful Kickstarter projects and we
         have a small staff that can handle shipping and storage of books.

         If the money is raised first through Kickstarter we can still offer it through Diamond and generate extra sales that way.



         Let me know if you guys have any more thoughts or concerns.

         Brian Denham




                      Virus-free. www.avast.com
         L_j
         On Mon-Mar--1 2,-2018-at-4:38- PM, Timothy-Lim-<ninjainkgmaiLcom> wrote;
          Sounds good, thanks! I'm super stoked. Richard has his fingers crossed

https://mail.google.corn/nlail/u/0?ik=0784b09e7f&view=pt&search=2fl&permthid=thread-f%3A1 594796042025059703                              1/2
 8/26/2018        Case 1:18-cv-00800-LY Document 23-1
                                              Gmail         Filed 04/12/19
                                                    - Fwd: JAWBREAKERS 2   Page 13 of 21

             On Mon, Mar 12, 2018 at 4:17 PM Brian Denham <briandenham©gmail.com> wrote:
              Hi Tim. I am headed to our weekly meeting now. I will bring up the Jawbreakers Kickstarter.

                have time this week to get started on the pages I need to draw.

               I'll write you after the meeting.

               On Mon, Mar 12, 2018 at 10:48 AM, Timothy Lim <ninjainkgmail.com> wrote:
                Hi Brian,

                 Richard (D&C) and I were talking and he wanted me to prod y'all to see if you'd be interested in publishing I
                 Kickstarting the JAWBREAKERS one-shot. Don't tell anyone but the artist that he is negotiating with is Jon
                 Maim. They're expecting a substantial turnout for funding but wanted to approach y'all first, and he knows that
                 I'm working with you guys.

                 I looked at the Black Hops pages last night and realized that you have 3, not 5, pages to do. Hope that helps
                 take the edge off!




                 Timothy Lim
                 Professional Illustrator
                 NINJAINK,-LLC: Portfolio
                 WELOVEFINE:- Licensed-Work


             Timothy Lim
             Professional Illustrator
             NINJAINK, LLC: Portfolio
             WELOVEFINE: Licensed Work




       Timothy Lim
       Professional Illustrator
       NINJAINK, LLC: Portfolio
       WELOVEFINE: Licensed Work




    Timothy Lim
    Professional Illustrator
    NINJAINK, LLC: Portfolio
    WELOVEFINE: Licensed Work




https:/ImaiLgooglecom/niail/u/0?ik=0784b09e7f&view=pt&search=aIl&permthid=thread-f%3A1 54796042025059703                           2/2
 8/2612018          Case 1:18-cv-00800-LY Document 23-1     Filed 04/12/19 Page 14 of 21
                                                   Gmail - Jawbrake-ers




  NI Gmail                                                                 Diversity & Comics <diversityandcomicsgmail.com>



   Jawbrake-ers
   4 messages

  Brian Denham <briandenham@gmail.com>                                                                   Wed, May 9, 2018 at 9:52 AM
  To: Diversity & Comics <diversityandcomics©gmail.com>

     Richard,

    I just heard Comics Pro retailers were going to boycott your book, and Antarctic Press if they find out we're going to
    publish your book. That just shows me we're doing the right thing standing with you.

    Let me know if you need anything from me today.


  Diversity & Comics <diversityandcomicsgmail.com>                                                       Wed, May 9, 2018 at 9:53 AM
  To: Brian Denham <briandenham@gmail.com>

    Who'd you hear that from? I just saw some furry tweeting it and it only have like 6 likes.
    [Quoted text hidden]



  Brian Denham <briandenham@gmail.com>                                                                  Wed, May 9, 2018 at 10:09 AM
  To: Diversity & Comics <diversityandcomicsgmaiI.com>

    I heard it from a retailer who heard it from his boss. It might have gotten blown out of proportion.
    [Quoted text hidden]



  Diversity & Comics <diversityandcomics@gmail.com>                                                     Wed, May 9, 2018 at 10:36 AM
  To: Brian Denham <briandenham@gmail.com>

    The only evidence I see is of this

      •          Ryan Higgins @RyanHigginsRyan . 24h
                 I have never refused to order a comic, or stock a publisher's work.
       4


                 I might tomorrow.

                  Q24         1J4          Q 48

    I wrote to the guy and asked him if he wanted to talk about it.

    Richard
    [Quoted text hidden]                                                                                    ro                     I
                                                                                                                    EXHIBIT




https:/fmail.google.com/mail/u/0?ik=0784b09e7f&viewpt&search=aII&permthid=thread-f%3A1 599998593674480591&simplrnsg-f%3A1 5999985936... 1/1
                   Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 15 of 21
1/10/2019                                                            Print


   Subject:     Re: Jawbreakers

   From:        Antarctic Press (apcoggrnail.com)

   To:          jdunn@antarctic-press.com;

   Cc:          briandenham©grnail.com; alcperez@live.com; twilightxmailyahoo.com; davidj hutch ison@yahoo.com;

   Date:        Friday, May 11, 2018 12:25 PM




  Just got a call from Mark Waid, of all people, looking to warn us of just how badly our association with Rich
  Meyer might be for us. He stressed he wasn't trying to dictate what we can or can't publish, but he felt we might
  be entering into this agreement without full awareness of what Rich is like. He mentioned targeted death threats,
  among other things. I claimed ignorance and said I'd pass along his message and his phone number to Joe Dunn,
  and thanked him for his concern.

  Doug

  On Thu, May 10, 2018 at 10:02 PM, Antarctic Press <apcoglgmail.com> wrote:
   I still plan to ignore the two initial complaints I've received. I'll give them that response if they write me
   again. (The second one seemed to come from Richard himself, though.)

    Doug

    On Thu, May 10, 2018 at 9:48 PM, Joeming Dunn <jdunnantarctic-press.com> wrote:
     I have decided on radio silence on Jawbreakers. ..essentially ignore any inquiry or email or discussion with
     any one... if you get a question, tweet, facebook post or call about it just say.. .we publish lots of books and I
     don't have any info on the book at this time if you have any questions about the book the creator told us you
     can contact him and he will answer your questions.. .do not engage any interview or request for questions or
     any inquiry ... if they are not satisfied with that answer be apologetic and tell them any questions will be
     happily answered by the creator of the book since we cannot talk in his place. We cannot divulge his info
     but he can found on facebook, twitter etc...

         Brian if you tweet anything ... just be tweet about other books, no mention of Jawbreakers .... check out these
         books coming out in "whenever"...you have been doing a good job on humor and deflection on twitter so
         keep that up.. .deflect any response.. .and be self effacing... .if someone ask about Jawbreakers. ..give the aww
         shucks sorry I do not know the answer to that question.. .hey... you should ask the creator.

         If someone emails you Doug.. ..you can respond ... thanks we appreciate your email ... we are aware of your
         concerns about "whatever"... it may be best to contact the creator about those "statements" so that he can
         clarify or explain that statement to you since we cannot talk for him. You can reach him via twitter or
         facebook since we cannot divulge his personal information.
                                                                                                EXHIBIT




         From: Brian Denham <briandenhamgmaiI.com>
         To: Joey <Mzajza@aol.com>
         Cc: Antarctic Press <apcogl©gmail.com>; Joeming Dunn <jdunn©antarctic-press.com>
         Sent: Thursday, May 10, 2018 9:19 PM
         Subject: Re: Jawbreakers


about:blank                                                                                                                  1/4
                   Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 16 of 21
1/10/2019                                                              Print

        I didn't know about that stuff. I looked it up online.

        He did call Heather a cum dumpster in a private video for certain elite tier fans of his channel. One
        of them released the private video to the public. He later publicly apologized.

        Richard has called people "pedophiles", or "they look like pedophiles" before. He has said those
        things about Mark Waid and Dan Slott.

        I can't find that line about Mags- the "DC Transgendered writer" being a fucking crazy person... etc.",
        but it might be in one of his videos.

        Him and Mags have apologized to each other, and then they started up again when a comic writer
        called out Richard for having a dishonorable discharge and Mags supported that creator.



        On Thu, May 10, 2018 at 7:49 PM, Joey <Mzajza@aol.com> wrote:
         Brian, are any of the statements attributed to Richard below true?


              On May 10, 2018, at 2:23 PM, Antarctic Press <apcoglgmail.com> wrote:


                   Okay, but none of that tells explains what these retailers have against Jawbreaker.
                   However, this email I just received might:

                   On Thu, May 10, 2018 at 1:19 AM, Meyers Richard <cmxand dive rsityg mail. com>
                   wrote:
                     Just saw the news that you're publishing Richard C. Meyer's JAWBREAKERS.

                     Your newest writer has publicly refereed to a female Marvel editor as a "cum
                     dumpster," who sucked her way to the top, called an online reporter a "fucking
                     fag," and suggested writers Brian Bendis, Dan Slott and Mark Waid were
                     pedophiles.

                     He also referred to a trangendered DC writer as, "...a fucking crazy person, a criminal,
                     who is definitely, definitely going to kill himself and its just where when and how."

                     Good to know where your standards lie, guys, and that you don't mind being associated with such a
                     class act, because you're now tied together at the hip.

                     Hope it's worth it.




                   Certainly none of that appears flattering, but neither does it prove how much of that it
                   is true or explain why any of it might have happened.

                  Also, I'm not sure if the fact that it came from a Richard Meyers and is about a
                  Richard Meyers is due to odd coincidence or a name spoof or what.

                   Doug

                  On Wed, May 9, 2018 at 9:47 PM, Brian Denham <briandenham©gmail.com>
                  wrote:
about:blank                                                                                                              2/4
              Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 17 of 21
1/10/2019                                                Print

              The retailers have a group on Facebook.

              Some of the retailers have heard Jawbreaker would be not only a fundraised
              Indiegogo, but it would be offered in stores.

              So this happened...
              <image.png>

              Another retailer posted on Twitter yesterday that if he finds out the publisher of
              Jawbreakers he will have to consider a boycott.

              Richard reached out to one of the retailers to inform him of what's going on. He
              promised to not rat them out. So that retailer informed Richard. Richard posted on
              Youtube that retailers are colluding with each other to boycott the unannounced
              publisher. So the retailers have been trying to figure out it's us.

              It's all happening earlier today and some of it is going on right now.

              On Wed, May 9, 2018 at 9:42 PM, Antarctic Press <apcog1gmail.com> wrote:
               Well, I guess that's good to know. How did these complaints that led to a
               boycott even get started? Was it anything of substance, or something blown out
               of proportion, or nothing at all?

                Doug

                On Wed, May 9, 2018 at 9:38 PM, Brian Denham <briandenham@gmail.com>
                wrote:
                  There will be a lot more. Ignore them.

                  A few of retailers got together in a secret Facebook group to boycott whatever
                  publisher picked up Jawbreakers.

                  Richard (Diversity and comics) will announce tonight on Youtube who the
                  publisher will be. Some have speculated it's us. That's why you may have
                  gotten this letter early.

                  There will be a lot more this week, but they probably don't order form us
                  anyway.

                  There are a lot more fans supporting us. Don't worry about these retailers.
                  The customers will order form retailers who support them.

                  These boycott retailers are saying they won't support any of our books if we
                  carry Jawbreakers.

                  But the fans are hearing this and they will boycott the stores and order it
                  directly from us, or from other retailers who support their choices.

                  We've already one up by a lot of fans on Twitter. Fans are going to start
                  buying stuff off the site so you may see a small uptick in online sales.




about:blank                                                                                        3/4
              Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 18 of 21
1/10/2019                                               Print


                    On Wed, May 9, 2018 at 8:18 PM, Antarctic Press <apcogl@gmail.com>
                    wrote:
                      Well, this is interesting. Any thoughts on a response?

                      Doug

                             Forwarded message
                     From: Megan Kilar <megankilargmail.com>
                     Date: Wed, May 9, 2018 at 8:05 PM
                     Subject: Jawbreakers
                     To: apcog1gmaiI.com


                     Based on the harassment online by Diversity and Comics, I have decided to
                     boycott your company if you choose to publish Jawbreakers.

                     I am responsible for the Diamond order ar my retail location and we will no
                     lonfer be ordering from a company that supports online harassment and
                     threats.

                     Regards,

                     Megan M Kilar




about:blank                                                                                        4/4
                  Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 19 of 21
  iW2O19                                                            Print


     Subject:   Re: It Appear AP is moving

     From:      Joeming Dunn (jdunnantarctic-press.com)

     To:        Mzajza@aol.com;

    Date:       Friday, May 11,20184:38 PM



   As you are all well aware we are in the Kobayashi Maru of comic books, a no win situation. As you are all
   aware we have agreed to publish Jawbreakers which is authored by a very controversial figure. This has created
   a passionate response on both sides of this unfortunate equation in the comic book community. This essentially
   put us in a "NO WIN" situation. We could not release this book even though we are contractually obligated to
   do so and succumb to social media pressure (which feels a bit like we are being bullied to not release the book)
   or we could publish the book and continue to get the wrath we have undergone these past days from a multitude
   of sources. So we are stuck in between a rock and a hard place.

  As you all know we have taken a "silence" line in regards to this situation. There are two reasons for my
  decision to do this. One is that as with any viral controversies on the internet, they tend to be put to the side after
  a couple of days, especially over the weekend. Second that gives us time to meet on Monday to make a decision
  on this situation. My most important concern is to protect everyone at Antarctic Press and I hope to make a
  decision about our direction on Monday. But in the meantime I am going to rant.. .not at each of you personally
  but to everyone who has put us in this situation. On Monday we are going to vote on this situation and in lieu of
  that impending vote I want everyone to be aware of the rant I will most likely give. No matter the decision I will
  take the heat for the decision so there will be nobody getting thrown under a bus and nobody will point fingers. I
  can take the heat and I will take the brunt of the criticism.

  Now originally I was going to list the pros and cons of our decision but I realized that this is not just a pros and
  cons thing. This has become a personal issue in many regards with no black and white answers. But we can go
  over the basic facts. In its purest form this is a decision on whether we as a company can separate the "ART"
  from the "ARTIST." Do we hold accountable the fact that this person has said many mean spirited and
  controversial statements which goes beyond then normal "opinions". It is where we are going to draw the line.
  Do we draw the line at Rod saying many insulting condescending thing about conservatives and their policies?
  Or is it Ben saying some things about liberals? Are those "tolerable" lines and opinions we can accept since we
  know them both. We have never "vette" a creator but we all know bias goes with any decision we make. If we
  meet a creator we don't like I am sure in the back of your mind you would say that I would never give that
  creator a chance to publish their work even though we are supposed to be unbiased. If anyone had a personal
  grudge with someone, I would certainly take that into account if especially if we decided to consider their work.
  That is vastly unfair but I know that life is unfair. Are we drawing a line at this creator for his severely offensive
  rhetoric? He did not commit a crime but he expressed an offensive opinion. I will accept any line that you all
  vote for but my rant to everyone else in the industry... WHERE DO YOU DRAW THAT FUCKING LINE? And
  where is the line drawn on these type of issues. ..if a creator has 10 offensive tweets 5 years ago does that
  preclude them from being published now... or is the line 15 tweets. ..or 20 ... or is just 2...or even 1 tweet from last
  year. ...where is the proverbial line for any creator? What if we want to publish someone who is Islamic or an
  anti-abortionist or a socialist or have a certain sexual orientation? Are we precluded from publishing them since
  they may have a statement or opinion that you do not agree with? Are we now restricted from publishing
  someone who may be an ultra douche bag? We are an ALL-INCLUSIVE publisher for the very we believe in
  ALL 1NCLUSIVITY. Have we gotten to the point where when someone from the certain religion does
  something bad we blame the whole religion,. When a cop does something bad, we accuse all the cops of being
  bad. When one person of color commits a crime, we condemn the entire race. When one politician or media
  member lies we think all the politicians and media members lie. So now that we publish a book that people do
  not agree with because of the creator-of the book (for whatever reason) people are making judgments on our- -
  entire publication line? FUCK THEM.

about:blank                                                                                                              113
               Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 20 of 21
1/10/2019                                                        Print

   I will admit that to a certain aspect this was a financial decision for me. .1 knew that he was a popular online
   figure I just did not realize he was that polarizing. As everyone knows we are running on fumes. Over the past
   two years I have had to put close to $70,000 of my own money to keep Antarctic Press afloat. To make sure bills -
   are paid on time, to keep the lights and phone on.. .to keep the printers going. I know currently this is not just a
   financial decision and prior to this shit storm I looked at it as a purely financial decision and I thought we could
   handle it (using My Hero as a measure). I was extremely happy that My Hero saved our ass these past weeks...
   his online sales for has been remarkable and a godsend despite the flack we received (which is tame compared to
   what we have been getting with Richard). What Jawbreaker did on Indigogo did put some dollar signs in my
   eyes. Could I finally get some sustainability for Antarctic Press without me having to contribute constantly?
   Could he bring the fans to us as My Hero did? Now again my rant again not to you but to everyone else... .1
  know this is not going to be a purely financial decision but I know that he could help us financially as I know his
   fans are passionate and supporting. But it bothers the fuck out of me that we are getting these industry
  professionals and pundits telling us how we should run our business even as an ALL-INCLUSIVE supporter of
  creator's rights. I will stand by our record of inclusion for any sex, race, religion, social standing and sexual
  orientation and any other fucking thing you can think of.. .but in this case that is completely irrelevant now. But
  how many of these people really support Antarctic Press? Does Rich Johnston only write about Antarctic Press
  when there is some sort of controversy? Would any of these "industry" supporters really support us if we called
  for help? If I asked Lea Hernandez to do some art for us or Mark Waid to write us a story to help us out do you
  think she or he would do it for free? How many of these people on the internet telling us what to do actually
  bought and Antarctic Press book both fans and retailers.. .How many copies of the 300 sales on Rochelle or the
  600 sales- Advei lreFindeTsdftl they biyoreven worse-thet400- copies of Gold Digger? While-Richard-may
  be the most offensive fuck in the whole world he came to us with fans and financial support where no other
  professional did so. Even though I do not agree with Tim's political opinions when I talked to him all he wanted
  to do is make sure Antarctic Press was viable and financially supported and he followed up with his fans coming
  to us and buying his book. And for all the posers who are telling our ALL INCLUSIVE Company what to do
  and how to do it and never buy an Antarctic Press book. . .FUCK YOU!

 All you do work for AP way beyond the call of duty and I will have your back. Even if we decide to publish his
 book I will most likely remove any of our names from anywhere in the book. Antarctic Press will still be the
 publisher and we will not hide that fact but IF we publish the book we can remove our personal association with
 it. . .which gets me to not to the credo of the company (Creator rights) or the financial aspect but the moral
 aspect. Not the moral aspect of agreeing or disagreeing with Richard but now another fucking rant.. .1 do not
 give a flying fuck if you agree or disagree with Richard. But we now have to make a decision on a book based
 on GUILT BY ASSOCIATION. It does not matter that we are ALL INCLUSIVE CREATOR'S RIGHTS
 Company... .but now I have to deal with the repercussions of this guilt. Richard made some very offensive
 inflammatory comments about many people in the industry and now because of that could that come back to
 harm some of you individually. You would hope any personal attack on someone by Richard would not translate
 into because we published him we must be like him.. .but I fucking know life is flicking unfair.. .GUILT BY
 ASSOCIATION. People are now taking us to task on Jawbreakers now they may take it out on the innocent
 people (us) just because of fucking GUILT BY ASSOCIATION. AND THOSE FUCKING PEOPLE DO NOT
 SEES THE FUCKING DOUBLE STANDARD IRONY of those types of actions. Richard's actions are bullying
 but the reaction to this is MORE BULLYING by people who are against Richard.. .fucking double standard
 irony. If I don't like a person or a product I DON'T FUCKING buy it. If I don't like a politician.. .1 DON'T
 VOTE FOR THEM. But to give us threats of boycotts etc.. .just because of our ASSOCIATION with Richard...
 Christ that is so flicking unfair (and I know life is unfair) but that makes them as bad as Richard's actions and
 what makes it worse is THEY DON'T SEE IT. It is justified in their minds to "make a point." This does not
 absolve Richard.. .1 think he is an ass online and I think he knows he is an ass online and I would tell him that
 and he would agree with me. It's because of that I may lose a friend (close to family) to his fucking action and
 that ROYALLY PISSES ME OFF.


  From: Joey <Mzajza©aol.com>
  To: Joeming Dunn <jdunn©antarcticpress.com>

about:blank                                                                                                          2/3
              Case 1:18-cv-00800-LY Document 23-1 Filed 04/12/19 Page 21 of 21
1/1012019                                                     Print

  Sent: Friday, May 11,20182:57 PM
  Subject: Re: It Appear AP is moving

  I'm honestly not sure you understand what you're getting into, I was at the comicbook store and even
  Bob said so and he said,"if Joe thinks this is gonna blow over, it isn't." I thought about it long and hard,
  I haven't been able to sleep or work and that's because it boils down to this: I'm not comfortable being
  associated with this guy, it's not his work, and it's not his beliefs, it's his conduct. And, if it were any of
  the other guys at AP that conducted themselves similarly I would divest AP of them as well. There are
  standards of civil and professional conduct I believe in. This guy obviously has issues. I've told Doug
  to take my name of the books immediately and I'm also worried about how this may affect other AP
  creators and San Diego and the booth. Please be careful.




about:blank                                                                                                     3/3
